*1062ORDER OF CLARIFICATION
Respondent, Presiding Administrative Judge, attempted to invoke the Art. 7, § 6, Okla. Const., administrative authority of this Court by letter of September 13, 1991, addressed to the Chief Justice. Thereafter, on September 16, 1991, Petitioner, District Judge, invoked the Art. 7, § 4, Okla. Const., judicial power of this Court by filing an action at law, Case No. 78,274, formally requesting this Court, in its judicial capacity, to assume original jurisdiction and issue a Writ of Prohibition and Mandamus to Respondent. The issue presented to this Court in its Art. 7, § 6 administrative capacity was unresolved at the time Petitioner commenced Case No. 78,274.
On September 19, 1991, this Court issued its order in Case No. 78,274 refusing to assume original jurisdiction, the effect of which was to refuse the Petitioner’s prayer for prohibition and mandamus.
Petitioner then filed an “Application to Clarify” the September 19 order, which application Petitioner attempted to withdraw without Leave of Court. Respondent then requested this Court clarify its order of September 19.
By way of clarification: this Court considered and denied Petitioner’s application to assume original jurisdiction and Petition for Writ of Prohibition and Mandamus in this Court’s Art. 7, § 4 judicial capacity. There is no other manner in which an application to assume original jurisdiction may be addressed. Because the issues raised and relief sought in the administrative matter were essentially the same as those raised in Case No. 78,274, the Court’s decision in Case No. 78,274 had the additional and incidental effect of also resolving that administrative matter presented to the Court through the Chief Justice. Therefore, both the § 4 and § 6 matters were mentioned in the order of September 19, 1991.
OPALA, C.J., HODGES, Y.C.J., and SIMMS, HARGRAVE, ALMA WILSON, JJ., concur.
KAUGER and SUMMERS, JJ., concur in denial of judicial relief.